Citation Nr: 1200269	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-09 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable disability for left ear hearing loss. 

2.  Entitlement to an initial compensable disability for right ear hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2007, January 2008, July 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The March 2007 rating decision denied entitlement to service connection for right ear hearing loss and granted service connection for left ear hearing loss with a noncompensable evaluation, effective October 19, 2005.  The rating decision in January 2008 continued the noncompensable evaluation for the service-connected left ear hearing loss.  In July 2009, the RO held that service connection was not warranted for PTSD.  By means of a rating decision dated in October 2010, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective July 17, 2010.

In March 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO on the matters of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable evaluation for left ear hearing loss.  A copy of the transcript is of record.

In May 2010, the Board remanded the matter for additional procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits. 38 C.F.R. § 19.9 (2011).  The Veteran essentially contends that the noncompensable ratings for his right and left ear hearing loss do not accurately reflect the actual severity of the disabilities.  Additionally, he alleges entitlement to service connection for PTSD. 

With regards to the Veteran's claim for an initial compensable rating for his service-connected right ear hearing loss, the Board notes that in December 2010, the Veteran submitted a notice of his disagreement (NOD) with the assignment of noncompensable evaluation for his right ear hearing loss in an October 2010 rating decision.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To that end, review of the claims file reveals that VA has not yet issued a statement of the case (SOC) as to the issue of entitlement to an initial compensable disability for right ear hearing loss.  The Board is, therefore, obligated to remand this issue. See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board notes that the Veteran alleged, in December 2010, that his hearing loss disability had worsened.   The Board notes that the Veteran was most recently provided with a VA compensation and pension examination in July 2010.  In light of the Veteran's allegations of a worsening of his disability, the Board finds that there is a duty to schedule another examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381  (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). See also 38 C.F.R. § 3.327 (2011). 

With regards to the Veteran's claim of entitlement to service connection for PTSD, a review of the record reveals that, in December 2010, the Veteran requested a hearing at the local VA office before a member of the BVA as well as local hearing with a Regional Office Decision Review Officer (DRO).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2010) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings and DRO hearings between the RO and the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran, addressing the issue of entitlement to an initial compensable rating for right ear hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left ear hearing loss and his right ear hearing loss, if the Veteran perfects an appeal with respect to the claim for increased rating for his service-connected right ear hearing loss.  All testing deemed necessary should be conducted and the results reported in detail and in compliance with 38 C.F.R. § 4.85(a). 

Specifically, the examination should be conducted by a state-licensed audiologist and include both a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The testing should be conducted without the use of hearing aids. 38 C.F.R. § 4.85. 

The claims file and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims folder. 

3.  The RO should schedule the Veteran for a local hearing before a Decision Review Officer at the earliest available opportunity.  The Veteran should be apprised of the next available date for such a hearing.  

4.  After the development requested above has been completed, review the record and adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board. 

5.  The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest available opportunity.  The Veteran should be apprised of the next available date for such a hearing, and should be informed of his right to have a videoconference hearing as an alternative.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


